Wells, J.
Two of the testator’s children having deceased leaving issue, their children are entitled respectively, by representation, to have “ the capital of such deceased child’s share ” withdrawn from the trust and divided among them. This provision is the only one in the entire will which indicates any intention of the testator in respect to the disposal of the principal of the fund. It is sufficient, however, to show that the testator intended to dispose of the principal as well as the income; giving the remainder, after the life interest of his children, to the issue of such as should leave issue. The difficulty in the case is, to ascertain what is the share of a deceased child that is thus made subject to such final disposition.
We are satisfied that this term must be held to refer to shares as determined by the provisions of the will itself, and not by the statute of distribution. Strictly, the children of the testator have no “ shares,” in respect of which there is either capital o income. By the will, the whole principal is made a joint trust for the benefit of the children, as a class, during their lives; the *343income to be divided equally. Upon the death of any one of this class, without issue, “ the income and interest so given as aforesaid shall, in like manner, be divided among the survivors.” No change is made in the trust, except in this single particular, namely, the proportion by which the income is to be divided. When the daughter Lucinda died without issue, the proportion in which the others were entitled to receive the income became changed from eighths to sevenths. The right of the survivors to receive each one seventh of the joint income is derived from the terms of the will, as fully and directly as was their previous right to receive the one eighth part. The right is the same, however much the proportion may be changed by the provision for survivorship among those having the life interest. When the testator speaks of the shares of his children, he must have reference to the proportion by which the income is divided between them. The “capital” of each child’s share must be such a proportion of the principal of the trust fund as will correspond with the proportion of income to which such child was entitled.
It follows from this reasoning, that the will is made operative to pass the entire principal of the trust fund to the issue of such children as leave issue. No part of it became distributable as undevised estate upon the decease of Lucinda without issue. By the terms of the will, the income of her “ share ” became merged in the joint income, and passed by accretion to the shares of the survivors. So also, by implication, the “ capital ” of her share, which was merged in the joint fund, became part of the “ capital ” of the enlarged shares of the surviving children of the testator.
Whether the issue of a deceased child, whose share of capital nos already been separated from the joint fund, is entitled to any portion of the income or principal which- would fall in by the subsequent decease, without issue, of one of the children of the testator, need not now be determined. Although Eliza French, one of the original nine children, died leaving issue, her issue became extinct before the decease of Lucinda; so that all questions raised by this bill are to be disposed of as if there had been but eight children in all.
*344The shares of capital which are now to be set off from the joint fund, for the purpose of distribution to the issue of the testator’s deceased children Dorcas C. Smith and Francis W. Fay are respectively one seventh part of the principal of said fund. Decree accordingly.